DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0210064, hereafter Kim) in view of Michael et al. (US 5,912,984, hereafter Michael)
With respect to claim 1, Kim teaches an apparatus that communicates with a screen printer (screen printer 100), which applies solder paste to a substrate on which a stencil mask is disposed, and communicates with a solder inspection device (solder paste inspection apparatus 200), which measures a state of the solder paste applied to the substrate, the apparatus comprising, a processor configured to: obtain first information associated with each of a plurality of pads on the substrate; obtain second information associated with each piece of the solder paste applied to each of the plurality of pads from the solder inspection device; determine a position correction value for the stencil mask; and deliver the position correction value to the screen printer. (par. 40, Fig. 1)
Kim does not teach wherein the processor is further configured to: determine a plurality of first regions on the substrate based on the first information, each of the plurality of first regions corresponding to each of the plurality of pads; determine a plurality of second regions on the substrate based on the second information, each of the plurality of second regions corresponding to each piece of the solder paste applied to each of the plurality of pads; determine a plurality of cross regions in which the plurality of first regions and the plurality of second regions overlap each other; determine a first cross area ratio of an entire area of the plurality of cross regions to an entire area of the plurality of first regions; and determine the position correction value that maximizes the first cross area ratio wherein the plurality of pads on the substrate include at least two pads having different sizes and shapes.
	Michael teaches an apparatus that communicates with a screen printer, which applies solder paste to a substrate on which a stencil mask (stencil 16) is disposed, and communicates with a solder inspection device (vision system processor 23), which measures a state of the solder paste applied to the substrate, the apparatus comprising, a processor configured to: obtain first information associated with each of a plurality of pads on the substrate; obtain second information associated with each piece of the solder paste applied to each of the plurality of pads from the solder inspection device; determine a position correction value for the 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kim to include additional processing, as taught by Michael, in order to determine a more optimized position correction value.
With respect to claim 4, Kim, as modified by Michael, teaches a communication interface electrically connected to the processor and controlled by the processor to deliver the position correction value to the screen printer, wherein the apparatus is disposed inside the solder inspection device. (Kim, par. 40, there must be a communication interface in order to carry out the disclosed communication)
With respect to claim 8, Kim, as modified by Michael, teaches the processor is further configured to: repeatedly determine the position correction value a number of times; and deliver, to the screen printer, at least one selected from a mean value, a median value and a mode value of a plurality of determined position correction values. (Michael, col. 7, lines 58-65)
	With respect to claim 9, Kim, as modified by Michael, teaches the processor is further configured to: determine a solder-printing pressure correction value and a solder-printing speed 
	With respect to claim 10, Kim, as modified by Michael, teaches the position correction value includes a position correction value for a direction of a first axis, a position correction value for a direction of a second axis, and an amount of rotation for the stencil mask with respect to the substrate, the second axis being perpendicular to the first axis. (Kim, par. 40)

Allowable Subject Matter
Claims 3 and 5-7 are allowed. The following is a statement of reasons for allowance:  
With respect to claim 3, the prior art fails to teach or render obvious an apparatus that operates as claimed, particularly wherein the processor is further configured to: determine a second cross area ratio for each of the plurality of pads, the second cross area ratio being a ratio of an area of one of the plurality of cross regions to an area of one of the plurality of first regions; determine a pad that has the smallest second cross area ratio among the plurality of pads; and determine the position correction value that maximizes the second cross area ratio of the determined pad.

Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 11-12 that both Kim and Michael fail to disclose, teach or suggest wherein each of the plurality of pads has a different size and shape, as discussed in claim 1. First the examiner would like to note that the language of claim 1 requires only at least two pads having different sized and shapes, not that each of them is different.

Applicant’s further arguments regarding a limited interpretation of Michael based solely on the described example of Figs. 5A-5D are not persuasive, as one having ordinary skill in the art, given the combined teachings of Kim and Michael, would have sufficient knowledge and motivation to further modify the invention to adapt to the additional teachings in Michael of pads having different sized and shapes, such as in Figs. 2A-2D.

Conclusion
The examiner respectfully disagrees. Although Michael does not explicitly use the term “maximize” it does teach, as applicant explains, a position correction which increases the overlap of the pad region and the solder past region. From a functional standpoint, the most desirable outcome is one in which these regions overlap completely, and therefore the aim of Michael is ultimately to maximize the overlap of these areas. Applicant asserts that the instant application can achieve a more tangible effect than Michael, however any distinguishing features which might cause that effect are not apparent in the language of the current claims. Therefore, the teachings of Kim, as modified by Michael, are considered to be sufficient to teach the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853